Exhibit 10.1
SOURCEFIRE, INC.
AMENDED AND RESTATED 2007 EMPLOYEE STOCK PURCHASE PLAN
     The following constitute the provisions of the 2007 Employee Stock Purchase
Plan of Sourcefire, Inc., as amended and restated effective as of the end of the
Offer Period terminating on November 14, 2009.
     1. Purpose. The purpose of the Plan is to provide Employees of the Company
and its Designated Parents or Subsidiaries with an opportunity to purchase
Common Stock of the Company through accumulated payroll deductions. It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Code and the applicable regulations thereunder.
The provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that Section
of the Code.
     2. Definitions. As used herein, the following definitions shall apply:
     (a) “Administrator” means either the Board or a committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.
     (b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Common Stock” means the common stock of the Company.
     (f) “Company” means Sourcefire, Inc., a Delaware corporation.
     (g) “Compensation” means an Employee’s base salary, commissions and cash
bonuses from the Company or one or more Designated Parents or Subsidiaries,
including such amounts of base salary as are deferred by the Employee (i) under
a qualified cash or deferred arrangement described in Section 401(k) of the
Code, or (ii) to a plan qualified under Section 125 of the Code. Compensation
does not include overtime, annual awards, other incentive payments,
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, contributions (other than contributions
described in the first sentence) made on the Employee’s behalf by the Company or
one or more Designated Parents or Subsidiaries under any employee benefit or
welfare plan now or hereafter established, and any other payments not
specifically referenced in the first sentence.
     (h) “Corporate Transaction” means any of the following transactions:
          (1) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;
          (2) the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations);
          (3) the complete liquidation or dissolution of the Company;
          (4) any reverse merger or series of related transactions culminating
in a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s

1



--------------------------------------------------------------------------------



 



outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or
          (5) acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.
     (i) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries
which have been designated by the Administrator from time to time as eligible to
participate in the Plan.
     (j) “Effective Date” means the Plan’s effective date, as determined in the
discretion of the Administrator.
     (k) “Employee” means any individual, including an officer or director, who
is an employee of the Company or a Designated Parent or Subsidiary for purposes
of Section 423 of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the individual’s employer.
Where the period of leave exceeds ninety (90) days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave, for purposes of determining eligibility to participate in the Plan.
     (l) “Enrollment Date” means the first day of each Offer Period.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (n) “Exercise Date” means the last trading day of each Offer Period.
     (o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
          (1) If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The NASDAQ
Global Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of
The NASDAQ Stock Market LLC, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on the principal exchange or system on which the Common Stock is listed (as
determined by the Administrator) on the date of determination (or, if no closing
sales price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
          (2) If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
          (3) In the absence of an established market for the Common Stock of
the type described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
     (p) “Offer Period” means a period specified as such pursuant to
Section 4(a), below.
     (q) “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.
     (r) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has completed a subscription agreement as set forth in Section
5(a) and is thereby enrolled in the Plan.

2



--------------------------------------------------------------------------------



 



     (s) “Plan” means this Employee Stock Purchase Plan.
     (t) “Purchase Price” shall mean an amount equal to 85% of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.
     (u) “Reserves” means, as of any date, the sum of (1) the number of shares
of Common Stock covered by each then outstanding option under the Plan which has
not yet been exercised and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan but not then subject to an
outstanding option.
     (v) “Subsidiary” means a “subsidiary corporation” of the Company, whether
now or hereafter existing, as defined in Section 424(f) of the Code.
     3. Eligibility.
     (a) General. Any individual who is an Employee on a given Enrollment Date
shall be eligible to participate in the Plan for the Offer Period commencing
with such Enrollment Date. No individual who is not an Employee shall be
eligible to participate in the Plan.
     (b) Limitations on Grant and Accrual. Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
(i) if, immediately after the grant, such Employee (taking into account stock
owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary, or (ii) which permits the Employee’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
(US$25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.
     (c) Other Limits on Eligibility. Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is 20 hours or
less per week; (ii) Employees whose customary employment is for not more than
5 months in any calendar year; and (iii) Employees who are subject to rules or
laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan.
     4. Offer Periods.
     (a) The Plan shall be implemented through consecutive Offer Periods until
such time as (i) the maximum number of shares of Common Stock available for
issuance under the Plan shall have been purchased or (ii) the Plan shall have
been sooner terminated in accordance with Section 19 hereof. The maximum
duration of an Offer Period shall be twenty-seven (27) months. Initially, the
Plan shall be implemented through consecutive Offer Periods of six (6) months’
duration commencing each February 15 and August 15 following the Effective Date
(except that the initial Offer Period shall commence on the Effective Date and
shall end on the next February 14 or August 14 following the Effective Date as
determined by the Administrator at the time the Effective Date is established).
     (b) A Participant shall be granted a separate option for each Offer Period
in which he or she participates. The option shall be granted on the Enrollment
Date and shall be automatically exercised on the Exercise Date.
     (c) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.

3



--------------------------------------------------------------------------------



 



     5. Participation.
     (a) An eligible Employee may become a Participant in the Plan by completing
a subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan (or such other form or method (including electronic forms) as the
Administrator may designate from time to time) and filing it with the designated
payroll office of the Company at least five (5) business days prior to the
Enrollment Date for the Offer Period in which such participation will commence,
unless a later time for filing the subscription agreement is set by the
Administrator for all eligible Employees with respect to a given Offer Period.
     (b) Payroll deductions for a Participant shall commence with the first
partial or full payroll period beginning on the Enrollment Date and shall end on
the Exercise Date, unless sooner terminated by the Participant as provided in
Section 10.
     6. Payroll Deductions.
     (a) At the time a Participant files a subscription agreement, the
Participant shall elect to have payroll deductions made during the Offer Period
in amounts between one percent (1%) and not exceeding ten percent (10%) of the
Compensation which the Participant receives during the Offer Period.
     (b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.
     (c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may decrease (but not increase) the rate of payroll deductions
during the Offer Period by completing and filing with the Company a change of
status notice in the form of Exhibit B to this Plan (or such other form or
method (including electronic forms) as the Administrator may designate from time
to time) authorizing a decrease in the payroll deduction rate. Any decrease in
the rate of a Participant’s payroll deductions shall be effective with the first
full payroll period commencing five (5) business days after the Company’s
receipt of the change of status notice unless the Company elects to process a
given change in participation more quickly. A Participant’s subscription
agreement (as modified by any change of status notice) shall remain in effect
for successive Offer Periods unless terminated as provided in Section 10. The
Administrator shall be authorized to limit the number of payroll deduction rate
changes during any Offer Period.
     (d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement, as amended, at the
time when permitted under Section 423(b)(8) of the Code and Section 3(b) herein,
unless such participation is sooner terminated by the Participant as provided in
Section 10.
     7. Grant of Option. On the Enrollment Date, each Participant shall be
granted an option to purchase (at the applicable Purchase Price) five hundred
(500) shares of the Common Stock, subject to adjustment as provided in
Section 18 hereof; provided that such option shall be subject to the limitations
set forth in Sections 3(b), 6 and 12 hereof. Exercise of the option shall occur
as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10, and the option, to the extent not exercised, shall expire on the
last day of the Offer Period with respect to which such option was granted.
Notwithstanding the foregoing, shares subject to the option may only be
purchased with accumulated payroll deductions credited to a Participant’s
account in accordance with Section 6 of the Plan. In addition, to the extent an
option is not exercised on each Purchase Date, the option shall lapse and
thereafter cease to be exercisable.
     8. Exercise of Option. Unless a Participant withdraws from the Plan as
provided in Section 10, below, the Participant’s option for the purchase of
shares of Common Stock will be exercised automatically on each Exercise Date, by
applying the accumulated payroll deductions in the Participant’s account to
purchase the number of full shares subject to the option by dividing such
Participant’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price. No fractional shares will be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to

4



--------------------------------------------------------------------------------



 



purchase a full share shall be carried over to the next Offer Period, whichever
applies, or returned to the Participant, if the Participant withdraws from the
Plan. Notwithstanding the foregoing, any amount remaining in a Participant’s
account following the purchase of shares on the Exercise Date due to the
application of Section 423(b)(8) of the Code or Section 7, above, shall be
returned to the Participant and shall not be carried over to the next Offer
Period. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by the Participant.
     9. Delivery. Upon receipt of a request from a Participant after each
Exercise Date on which a purchase of shares occurs, the Company shall arrange
the delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option.
     10. Withdrawal; Termination of Employment.
     (a) A Participant may either (i) withdraw all but not less than all the
payroll deductions credited to the Participant’s account and not yet used to
exercise the Participant’s option under the Plan or (ii) terminate future
payroll deductions, but allow accumulated payroll deductions to be used to
exercise the Participant’s option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan (or such other form
or method (including electronic forms) as the Administrator may designate from
time to time). If the Participant elects withdrawal alternative (i) described
above, all of the Participant’s payroll deductions credited to the Participant’s
account will be paid to such Participant as promptly as practicable after
receipt of notice of withdrawal, such Participant’s option for the Offer Period
will be automatically terminated, and no further payroll deductions for the
purchase of shares will be made during the Offer Period. If the Participant
elects withdrawal alternative (ii) described above, no further payroll
deductions for the purchase of shares will be made during the Offer Period, all
of the Participant’s payroll deductions credited to the Participant’s account
will be applied to the exercise of the Participant’s option on the next Exercise
Date (subject to Sections 3(b), 6, 7 and 12), and after such Exercise Date, such
Participant’s option for the Offer Period will be automatically terminated and
all remaining accumulated payroll deduction amounts shall be returned to the
Participant. If a Participant withdraws from an Offer Period, payroll deductions
will not resume at the beginning of the succeeding Offer Period unless the
Participant delivers to the Company a new subscription agreement.
     (b) Upon termination of a Participant’s employment relationship (as
described in Section 2(k)), the payroll deductions credited to such
Participant’s account during the Offer Period but not yet used to exercise the
option will be returned to such Participant or, in the case of his/her death, to
the person or persons entitled thereto under Section 14, and such Participant’s
option will be automatically terminated without exercise of any portion of such
option.
     11. Interest. No interest shall accrue on the payroll deductions credited
to a Participant’s account under the Plan.
     12. Stock.
     (a) The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be one million (1,000,000) shares,
subject to adjustment upon changes in capitalization of the Company as provided
in Section 18. With respect to any amendment to increase the total number of
shares of Common Stock under the Plan, the Administrator shall have discretion
to disallow the purchase of any increased shares of Common Stock for Offer
Periods in existence prior to such increase. If the Administrator determines
that on a given Exercise Date the number of shares with respect to which options
are to be exercised may exceed (x) the number of shares then available for sale
under the Plan or (y) the number of shares available for sale under the Plan on
the Enrollment Date(s) of one or more of the Offer Periods in which such
Exercise Date is to occur, the Administrator may make a pro rata allocation of
the shares remaining available for purchase on such Enrollment Dates or Exercise
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine to be equitable, and shall either continue all Offer Periods
then in effect or terminate any one or more Offer Periods then in effect
pursuant to Section 19, below. Any amount remaining in a Participant’s payroll
account following such pro rata allocation shall be returned to the Participant
and shall not be carried over to any future Offer Period, as determined by the
Administrator.

5



--------------------------------------------------------------------------------



 



     (b) A Participant will have no interest or voting right in shares covered
by the Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.
     (c) Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse, as designated in the Participant’s subscription agreement.
     13. Administration. The Plan shall be administered by the Administrator
which shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Administrator shall, to the full extent permitted by
Applicable Law, be final and binding upon all persons.
     14. Designation of Beneficiary.
     (a) Each Participant will file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the Participant’s account under
the Plan in the event of such Participant’s death. If a Participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.
     (b) Such designation of beneficiary may be changed by the Participant (and
the Participant’s spouse, if any) at any time by written notice. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or in existence) at the time of such
Participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator shall deliver such shares and/or cash to the
spouse (or domestic partner, as determined by the Administrator) of the
Participant, or if no spouse (or domestic partner) is known to the
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation), or if no issue are known to the
Administrator, then to the heirs at law of the Participant determined in
accordance with Section 27.
     15. Transferability. No payroll deductions credited to a Participant’s
account, options granted hereunder, or any rights with regard to the exercise of
an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 14 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Administrator may, in its
sole discretion, treat such act as an election to withdraw funds from an Offer
Period in accordance with Section 10.
     16. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.
     17. Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

6



--------------------------------------------------------------------------------



 



     18. Adjustments Upon Changes in Capitalization; Corporate Transactions.
     (a) Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, (ii) any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.
     (b) Corporate Transactions. In the event of a proposed Corporate
Transaction, each option under the Plan shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Offer Period then in progress by setting a
new Exercise Date (the “New Exercise Date”). If the Administrator shortens the
Offer Period then in progress in lieu of assumption in the event of a Corporate
Transaction, the Administrator shall notify each Participant in writing at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the Participant’s option has been changed to the New Exercise Date and that
either:
          (1) the Participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the Participant has withdrawn from
the Offer Period as provided in Section 10; or
          (2) the Company shall pay to the Participant on the New Exercise Date
an amount in cash, cash equivalents, or property as determined by the
Administrator that is equal to the excess, if any, of (i) the Fair Market Value
of the shares subject to the option over (ii) the Purchase Price due had the
Participant’s option been exercised automatically under Subsection (b)(1) above.
In addition, all remaining accumulated payroll deduction amounts shall be
returned to the Participant.
     For purposes of this Subsection, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.
     19. Amendment or Termination.
     (a) The Administrator may at any time and for any reason terminate or amend
the Plan and such termination can affect options previously granted. The Plan or
any one or more Offer Periods may be terminated by the Administrator on any
Exercise Date or by the Administrator establishing a new (earlier or later)
Exercise Date with respect to any Offer Period then in progress if the
Administrator determines that the termination of the Plan or such one or more
Offer Periods is in the best interests of the Company and its stockholders. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other Applicable Law), the Company shall obtain
stockholder approval in such a manner and to such a degree as required.
     (b) Without stockholder consent, the Administrator shall be entitled to
limit the frequency and/or number of changes in the amount withheld during Offer
Periods, determine the length of any future Offer Period, determine whether
future Offer Periods shall be consecutive or overlapping, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
establish additional terms, conditions, rules or procedures to accommodate the
rules or laws of applicable foreign jurisdictions, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of properly

7



--------------------------------------------------------------------------------



 



completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts withheld from the Participant’s Compensation, and
establish such other limitations or procedures as the Administrator determines
in its sole discretion advisable and which are consistent with the Plan.
     20. Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Administrator at the location,
or by the person, designated by the Administrator for the receipt thereof.
     21. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws. As a
condition to the exercise of an option, the Company may require the Participant
to represent and warrant at the time of any such exercise that the shares are
being purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned Applicable Laws or is
otherwise advisable. In addition, no options shall be exercised or shares issued
hereunder before the Plan shall have been approved by stockholders of the
Company as provided in Section 23.
     22. Term of Plan. The Plan shall become effective upon its approval by the
stockholders of the Company. It shall continue in effect for a term of twenty
(20) years unless sooner terminated under Section 19.
     23. Stockholder Approval. Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such stockholder approval shall be obtained
in the degree and manner required under Applicable Laws.
     24. No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.
     25. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.
     26. Effect of Plan. The provisions of the Plan shall, in accordance with
its terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.
     27. Governing Law. The Plan is to be construed in accordance with and
governed by the internal laws of the State of Maryland without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Maryland to the rights
and duties of the parties, except to the extent the internal laws of the State
of Maryland are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
     28. Dispute Resolution. The provisions of this Section 28 (and as restated
in the Subscription Agreement) shall be the exclusive means of resolving
disputes arising out of or relating to the Plan. The Company and the

8



--------------------------------------------------------------------------------



 



Participant, or their respective successors (the “parties”), shall attempt in
good faith to resolve any disputes arising out of or relating to the Plan by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Plan shall be brought in the
United States District Court for the District of Maryland (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a Maryland state
court in the County of Columbia) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 28
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

9



--------------------------------------------------------------------------------



 



Exhibit A
Sourcefire, Inc. 2007 Employee Stock Purchase Plan
SUBSCRIPTION AGREEMENT
Effective with the Offer Period beginning on:
o ESPP Effective Date o November 15, 20           or o May 15, 20     
1. Personal Information

                         
Legal Name (Please Print)
                       
 
           
 
  (Last)   (First)   (MI)       Location   Department
 
                       
Street Address
                       
 
       
 
                  Daytime Telephone    
 
                       
City, State/Country, Zip
                       
 
       
 
                  E-Mail Address    
 
                        Social Security No. __ __ __ —   __ __ — __ __ __ __  
Employee I.D. No.                    
 
       
 
                  Manager   Mgr. Location

2. Eligibility Any Employee whose customary employment is more than 20 hours per
week and more than 5 months per calendar year, and who does not hold (directly
or indirectly) five percent (5%) or more of the combined voting power of the
Company, a parent or a subsidiary, whether in stock or options to acquire stock
is eligible to participate in the Sourcefire, Inc. 2007 Employee Stock Purchase
Plan (the “ESPP”); provided, however, that Employees who are subject to the
rules or laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the ESPP are not eligible to participate.
3. Definitions Each capitalized term in this Subscription Agreement shall have
the meaning set forth in the ESPP.
4. Subscription I hereby elect to participate in the ESPP and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the ESPP. I have received a complete copy of the ESPP
and a prospectus describing the ESPP and understand that my participation in the
ESPP is in all respects subject to the terms of the ESPP. The effectiveness of
this Subscription Agreement is dependent on my eligibility to participate in the
ESPP.
5. Payroll Deduction Authorization I hereby authorize payroll deductions from my
Compensation during the Offer Period in the percentage specified below (payroll
reductions may not exceed 10% of Compensation nor the limitation under
Section 423(b)(8) of the Code and the regulations thereunder). I understand that
the Company is not obligated to segregate my payroll deductions or hold them
exclusively for my benefit.

                                                                               
 
Percentage to be Deducted (circle one)
    1 %     2 %     3 %     4 %     5 %     6 %     7 %     8 %     9 %     10 %

6. ESPP Accounts and Purchase Price I understand that all payroll deductions
will be credited to my account under the ESPP. No additional payments may be
made to my account. No interest will be credited on funds held in the account at
any time including any refund of the account caused by withdrawal from the ESPP.
All payroll deductions shall be accumulated for the purchase of Company Common
Stock at the applicable Purchase Price determined in accordance with the ESPP.
7. Withdrawal and Changes in Payroll Deduction I understand that I may
discontinue my participation in the ESPP at any time prior to an Exercise Date
as provided in Section 10 of the ESPP, but if I do not withdraw from the ESPP,
any accumulated payroll deductions will be applied automatically to purchase
Company Common Stock. I may decrease (but not increase) the rate of my payroll
deductions in whole percentage increments to not less than one percent (1%) on
one occasion during any Offer Period by completing and timely filing a Change of
Status Notice. Any decrease will be effective for the full payroll period
occurring after five (5) business days from the Company’s receipt of the Change
of Status Notice, unless the change is processed more quickly.

A-1



--------------------------------------------------------------------------------



 



8. Perpetual Subscription I understand that this Subscription Agreement shall
remain in effect for successive Offer Periods until I withdraw from
participation in the ESPP, or termination of the ESPP.
9. Taxes I have reviewed the ESPP prospectus discussion of the federal tax
consequences of participation in the ESPP and consulted with tax consultants as
I deemed advisable prior to my participation in the ESPP. I hereby agree to
notify the Company in writing within thirty (30) days of any disposition
(transfer or sale) of any shares purchased under the ESPP if such disposition
occurs within two (2) years of the Enrollment Date (the first day of the Offer
Period during which the shares were purchased) or within one (1) year of the
Exercise Date (the date I purchased such shares), and I will make adequate
provision to the Company for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the shares. In
addition, the Company may withhold from my Compensation any amount necessary to
meet applicable tax withholding obligations incident to my participation in the
ESPP, including any withholding necessary to make available to the Company any
tax deductions or benefits contingent on such withholding.
10. Dispute Resolution The provisions of this Section 10 and Section 28 of the
ESPP shall be the exclusive means of resolving disputes arising out of or
relating to the Plan. The Company and I, or our respective successors (the
“parties”), shall attempt in good faith to resolve any disputes arising out of
or relating to the Plan by negotiation between individuals who have authority to
settle the controversy. Negotiations shall be commenced by either party by
notice of a written statement of the party’s position and the name and title of
the individual who will represent the party. Within thirty (30) days of the
written notification, the parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the Company and I
agree that any suit, action, or proceeding arising out of or relating to the
Plan shall be brought in the United States District Court for the District of
Maryland (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Maryland state court in the County of Columbia) and that we
shall submit to the jurisdiction of such court. The Company and I irrevocably
waive, to the fullest extent permitted by law, any objection we may have to the
laying of venue for any such suit, action or proceeding brought in such court.
THE COMPANY AND I ALSO EXPRESSLY WAIVE ANY RIGHT WE HAVE OR MAY HAVE TO A JURY
TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of
this Section 10 or Section 28 of the ESPP shall for any reason be held invalid
or unenforceable, it is the specific intent of the Company and I that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
11. Designation of Beneficiary In the event of my death, I hereby designate the
following person or trust as my beneficiary to receive all payments and shares
due to me under the ESPP:
     o I am single o I am married

                     
Beneficiary (please print)
                  Relationship to Beneficiary (if any)
 
       
 
  (Last)   (First)   (MI)        
 
                   
Street Address
                   
 
       
 
                   
City, State/Country, Zip
                   
 
       

12. Termination of ESPP I understand that the Company has the right, exercisable
in its sole discretion, to amend or terminate the ESPP at any time, and a
termination may be effective as early as an Exercise Date, including the
establishment of an alternative date for an Exercise Date within each
outstanding Offer Period.

                 
 
  Date:        Employee Signature:    
 
 
 
     
 
   
 
               
 
         
 
spouse’s signature (if beneficiary is other than spouse)
   

A-2



--------------------------------------------------------------------------------



 



Exhibit B

Sourcefire, Inc. 2007 Employee Stock Purchase Plan
CHANGE OF STATUS NOTICE
                                                            
Participant Name (Please Print)
                                                            
Social Security Number
o Withdrawal From ESPP
     I hereby withdraw from the Sourcefire, Inc. 2007 Employee Stock Purchase
Plan (the “ESPP”) and agree that my option under the applicable Offer Period
will be automatically terminated and all accumulated payroll deductions credited
to my account will be refunded to me or applied to the purchase of Common Stock
depending on the alternative indicated below. No further payroll deductions will
be made for the purchase of shares in the applicable Offer Period and I shall be
eligible to participate in a future Offer Period only by timely delivery to the
Company of a new Subscription Agreement.
o Withdrawal and Purchase of Common Stock
     Payroll deductions will terminate, but your account balance will be applied
to purchase Common Stock on the next Exercise Date. Any remaining balance will
be refunded.
o Withdrawal Without Purchase of Common Stock
     Entire account balance will be refunded to me and no Common Stock will be
purchased on the next Exercise Date provided this notice is submitted to the
Company ten (10) business days prior to the next Exercise Date.
o Change in Payroll Deduction
     I hereby elect to change my rate of payroll deduction under the ESPP as
follows (select one):

                                                                               
 
Percentage to be Deducted (circle one)
    1 %     2 %     3 %     4 %     5 %     6 %     7 %     8 %     9 %     10 %

     I understand that I may decrease (but not increase) the rate of my payroll
deductions under the ESPP in whole percentage increments to not less than one
percent (1%) on one occasion during any Offer Period by completing and timely
filing a Change of Status Notice. A decrease in my payroll deduction will be
effective for the first full payroll period commencing no fewer than five
(5) business days following the Company’s receipt of this notice, unless this
change is processed more quickly.

         
Change of Beneficiary
  o I am single   o I am married

     This change of beneficiary shall terminate my previous beneficiary
designation under the ESPP. In the event of my death, I hereby designate the
following person or trust as my beneficiary to receive all payments and shares
due to me under the ESPP:

                     
Beneficiary (please print)
                  Relationship to Beneficiary (if any)
 
            (Last)   (First)   (MI)        
 
                   
Street Address
                   
 
       
 
                   
City, State/Country, Zip
                   
 
       

                 
Date:
      Employee Signature:        
 
         
 
   
 
               
 
         
 
spouse’s signature (if beneficiary is other than spouse)    

B-1